      Case 5:21-cv-00199-MTT-MSH Document 5 Filed 09/10/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

SAMMY L. WILLIAMS,               :
                                 :
           Petitioner,           :
      VS.                        :
                                 :                NO. 5:21-CV-00199-MTT-MSH
PEACH COUNTY LEC,                :
                                 :
           Respondent.           :
________________________________ :

                                         ORDER

       Pro se Petitioner Sammy L. Williams, an inmate currently confined in the Peach

County Jail in Fort Valley, Georgia has filed a federal petition for writ of habeas corpus

seeking relief pursuant to 28 U.S.C. § 2241 (ECF No. 1). Petitioner, however, failed to

sign his petition in accordance with Federal Rule of Civil Procedure 11(a), which requires

“[e]very pleading, written motion, and other paper” to “be signed by . . . a party personally

if the party is unrepresented.” Accordingly, the Clerk entered a “Notice of Deficiency”

on the docket which instructed Petitioner to refile his signed petition with the Court within

twenty-one days. The Notice warned Petitioner that the failure to comply with the Notice

could result in the dismissal of his case. Notice of Deficiency, June 18, 2021.

       The Court later received a copy of the Court’s order referring this action to the

United States Magistrate Judge, but the Court did not receive a signed copy of Petitioner’s

Petition. Petitioner was thus warned that the failure to comply with an order of the Court

is grounds for dismissal, and Rule 11(a) also provides that the Court “must strike an

unsigned paper unless the omission is promptly corrected after being called to . . . the
      Case 5:21-cv-00199-MTT-MSH Document 5 Filed 09/10/21 Page 2 of 3




party’s attention.” Petitioner was accordingly directed to respond and show cause why

his lawsuit should not be dismissed for failure to comply with the Court’s previous orders

and instructions. Petitioner was further ordered to either pay the Court’s $5.00 filing fee

or move for leave to proceed in forma pauperis if he wished to proceed with this action.

Petitioner was given twenty-one (21) days to comply, and he was again warned that the

failure to timely and fully comply could result in the dismissal of his Petition.

       The time for compliance has passed without a response from Petitioner.

Petitioner’s failure to fully and timely comply with the Court’s orders and instructions is

grounds for dismissal of his case. See Fed. R. Civ. P. 41; see also Slack v. McDaniel, 529

U.S. 473, 489 (2000) (noting that the failure to comply with a court order is grounds for

dismissal in a habeas case); Fed. R. Civ. P. 11(a). Petitioner’s Petition shall therefore be

DISMISSED without prejudice.

       Petitioner also has no absolute entitlement to appeal this dismissal. Before he may

appeal, the district court must first issue a certificate of appealability (“COA”). See 28

U.S.C. § 2253(c)(1); 28 U.S.C. § 2254, Rule 11(a); see also Reedman v. Thomas, 305 F.

App’x 544, 545 (11th Cir. 2008) (per curiam) (granting COA on issue of whether habeas

petition was properly dismissed for failure to comply with court order). When, as here,

“the district court denies a habeas petition on procedural grounds without reaching the

prisoner's underlying constitutional claim,” a COA will not be issued unless the prisoner

can show, at least, “that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack, 529 U.S.


                                              2
      Case 5:21-cv-00199-MTT-MSH Document 5 Filed 09/10/21 Page 3 of 3




at 478.    Reasonable jurists could not find that a dismissal of the instant action for

Petitioner’s repeated failure to comply with the Court’s orders was debatable or wrong.

See Knox v. Morgan, 457 F. App’x 777, 779 (10th Cir. 2012) (denying COA where district

court dismissed habeas petition without prejudice for failing to comply with court orders).

Petitioner is accordingly DENIED a COA. See Alexander v. Johnson, 211 F.3d 895, 898

(5th Cir. 2000) (per curiam) (approving denial of COA before movant filed a notice of

appeal).

       SO ORDERED, this 10th day of September, 2021.

                                   S/ Marc T. Treadwell
                                   MARC T. TREADWELL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT




                                            3
